Case 0:19-cv-61369-WPD Document 30 Entered on FLSD Docket 01/22/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO. 19-61369-CIV-DIMITROULEAS

  JORGE SARDINAS,

          Plaintiff,
  v.

  INFINITY AUTO INSURANCE COMPANY,

        Defendant.
  _____________________________________/

             ORDER OF TRANSFER TO THE MIDDLE DISTRICT OF FLORIDA

          THIS CAUSE is before the Court upon a review of the record. Plaintiff and Infinity

  agree that the instant case should be transferred to Judge Berger in the Middle District of Florida

  pursuant to the “first-to-file” rule, in order that this case be coordinated with Junior v. Infinity

  Auto Insur. Co., case no. 6:18-cv-1598-ORL-40-TBS (M.D. Fla.). See [DE 29]. The Court

  agrees that a transfer to the Middle District of Florida is appropriate.

          Accordingly, it is ORDERED AND ADJUDGED that the Clerk is directed to

  TRANSFER the above-styled case to the Middle District of Florida. The Clerk shall CLOSE

  the case file in this district and DENY any pending motions as moot.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 21st day of January, 2020.




  Copies furnished to:
  Counsel of Record

                                                     1
Case 0:19-cv-61369-WPD Document 30 Entered on FLSD Docket 01/22/2020 Page 2 of 2




                                       2
